Suit for divorce by the wife against the husband on the ground of cruelty.
Upon an oral examination of the witnesses, the chancellor concluded complainant had failed to establish the charge and dismissed the bill. There was no pretense of actual violence upon her person, nor was there proof justifying any conclusion that from his conduct she could have had any reasonable apprehension thereof. While the evidence may show unkindness, offensive manners, want of civil attentions, and conduct that may tend to shock the sensibilities, wound the feelings, and cause grief and domestic unhappiness, yet, this will not suffice to meet the requirements of our statute of "actual violence upon her person, attended with danger to life or health, or when from his conduct, there is reasonable apprehension of such violence." Section 7409, Code 1923.
The jurisdiction of the equity court to grant divorce is of statutory creation. Tillery v. Tillery, 217 Ala. 142,115 So. 27.
Our statute was construed as above indicated in Wood v. Wood,80 Ala. 254, and, without material change in this regard, has been several times re-enacted by the law making body. Such is its settled construction, and the holding of authorities of other jurisdictions upon statutes of varying language cannot have influence here. This question was considered and discussed in Thomas v. Thomas, 219 Ala. 196, 121 So. 710, and needs no further elaboration.
Under the authorities herein cited, the chancellor correctly ruled, and his decree will accordingly be here affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.